Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I(a)(i) in the reply filed on 1/12/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because the species are mutually exclusive and therefore independent and distinct.
The requirement is still deemed proper and is therefore made FINAL.
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, the title describes a semiconductor package, while claim 1 describes supporting portions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 20070246815 A1).

Illustrated below is a marked and annotated figure of Fig. 4 of Lu.

    PNG
    media_image1.png
    489
    675
    media_image1.png
    Greyscale


Regarding claim 19, Lu discloses a semiconductor package (Fig. 2), wherein the first supporting portion includes a plurality of first supporting portions (29-2 on left and right of 22), which are isolated from direct contact with each other (isolated by 25) in a direction (into the page) that is parallel to the side surface of the first semiconductor chip and a top surface of the first substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9, 20, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chandra (US 8723302 B2).
Regarding claim 1, Lu discloses a semiconductor package (Fig. 2), comprising: a lower package (encircled, see annotated Fig. 2 above) including a first substrate (21), a first semiconductor chip (22) on the first substrate, and a first molding portion (25) on the first substrate such that the first molding portion covers the first semiconductor chip; an interposer substrate (23) on the first semiconductor chip; a supporting portion (29) between the interposer substrate and the first substrate to support the interposer substrate on the first substrate (“support” [0017]); a connection terminal (CT1 with 24) connecting the interposer substrate to the first substrate; and an upper package (28) on the interposer substrate.
Lu fails to teach the upper package including a second substrate on the interposer substrate, a second semiconductor chip on the second substrate, and a second molding portion on the second substrate such that the second molding portion covers the second semiconductor chip.  More specifically, Lu is silent regarding the devices comprising the upper package.  However, Lu clearly teaches the upper package may be substituted with a plurality of devices (“package or other components” [0018]).
Chandra discloses a semiconductor package in the same field of endeavor (Fig. 3) with a lower package (302) and an upper package (126); wherein the upper package includes a second substrate (130, see annotated Fig. 3 below), a second semiconductor chip (134) on the second substrate, and a second molding portion (136) on the second substrate such that the second molding portion covers the second semiconductor chip.
Having the upper package of Lu include a second substrate, a second semiconductor chip, and a second molding portion would arrive at the claimed upper package including a second substrate on the interposer substrate, a second semiconductor chip on the second substrate, and a second molding portion on the second substrate such that the second molding portion covers the second semiconductor chip.  Chandra provides a clear teaching to motivate one to modify the upper package of Lu to have the claimed second substrate, second semiconductor chip, and second molding portion in that it would result in a highly integrated device with small size by stacking devices (Col. 1, lines 12-23).  Therefore, it would have been obvious to have the claimed upper package because it would result in a highly integrated and small package.
Illustrated below is a marked and annotated figure of Fig. 3 of Chandra.

    PNG
    media_image2.png
    250
    511
    media_image2.png
    Greyscale

Regarding claim 2, Lu in view of Chandra discloses a semiconductor package (Lu, Fig. 2), wherein the supporting portion comprises: a first supporting portion (29-1) protruding from the first substrate toward an outer region of the interposer substrate; and a second supporting portion (29-2) extending from the outer region of the interposer substrate toward the first substrate, wherein the first supporting portion and the second supporting portion are in contact with each other vertically.
Regarding claim 6, Lu in view of Chandra discloses a semiconductor package (Lu, Fig. 2), wherein the connection terminal includes a bonding wire (24) extending from a top surface of the interposer substrate to a top surface of the first substrate, and an end of the bonding wire, which is coupled to the interposer substrate, is vertically overlapped with the supporting portion.
Regarding claim 7, Lu in view of Chandra discloses a semiconductor package (Lu, Fig. 2), wherein the first substrate and the interposer substrate are formed of a material.
Lu in view of Chandra fails to teach the first substrate and the interposer substrate are formed of a same insulating material.  More specifically, Lu is silent with respect to the material forming the first substrate and interposer substrate.
Chandra fails to expressly teach the first substrate and the interposer substrate are formed of a same insulating material.  However, Chandra discloses substrates may be formed of insulating material (laminate, ceramic, tape, Col. 3, line 58 through Col. 4, line 7).
Since Lu and Chandra are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for forming the first substrate and the interposer substrate.  These predictable solutions include a laminate substrate, a ceramic substrate, or a tape substrate as these may be chosen from a finite number of identified, predictable solutions (Chandra; Col. 3, line 58 through Col. 4, line 7).  Absent unexpected results, it would have been obvious to try using the same insulating material to form the first substrate and the interposer substrate.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 9, Lu in view of Chandra discloses a semiconductor package (Lu, Fig. 2), wherein the supporting portion is isolated from direct contact with side surfaces of the first semiconductor chip (isolated by 25).
Regarding claim 20, Lu discloses a semiconductor package (Lu, Fig. 2), further comprising: a molding portion (25), in which the first substrate and the interposer substrate are embedded, wherein the coupling terminals are surrounded by the molding portion and are coupled to the interposer substrate.
Lu fails to teach the coupling terminals pass through the molding portion.
Chandra discloses a semiconductor package in the same field of endeavor (Fig. 3) comprising a molding portion (124), in which the first substrate (104) and the interposer substrate (204) are embedded, wherein the coupling terminals (128) are surrounded by the molding portion and are coupled to the interposer substrate.  Chandra further discloses an alternate known technique for applying a molding portion to the semiconductor package (Fig. 12) wherein the coupling terminals pass through the molding portion (“may optionally be applied”, Col. 11, lines 12-25)
Since Lu and Chandra are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for applying the molding portion.  These predictable solutions include having the coupling terminals exposed (Fig. 3), and having the coupling terminals pass through the molding portion as these may be chosen from a finite number of identified, predictable solutions (“may optionally be applied”, Col. 11, lines 12-25).  Absent unexpected results, it would have been obvious to try using a different technique for applying the molding portion.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 26, Lu discloses a semiconductor package (Fig. 2), comprising: a lower package (encircled) including a first substrate (21), a first semiconductor chip (22) mounted on the first substrate, and a first molding portion (25) on the first substrate such that the first molding portion covers the first semiconductor chip; an interposer substrate (23) on the first semiconductor chip; an upper package (28) on the interposer substrate; a connection terminal (234 with 281) between the interposer substrate and the upper package to connect the upper package to the interposer substrate; and a bonding wire (24) connecting the interposer substrate to the first substrate, wherein the first substrate includes a first supporting portion (29-1) extending from a top surface of the first substrate toward an outer region of the interposer substrate, wherein the interposer substrate includes a second supporting portion (29-2), which extends from the outer region of the interposer substrate toward the first substrate and is in contact with a top surface of the first supporting portion.
Lu fails to teach the upper package including a second substrate on the interposer substrate, a second semiconductor chip on the second substrate, and a second molding portion on the second substrate such that the second molding portion covers the second semiconductor chip.  More specifically, Lu is silent regarding the devices comprising the upper package.  However, Lu clearly teaches the upper package may be substituted with a plurality of devices (“package or other components” [0018]).
Chandra discloses a semiconductor package in the same field of endeavor (Fig. 3) with a lower package (302) and an upper package (126); wherein the upper package includes a second substrate (130, see annotated Fig. 3 below), a second semiconductor chip (134) on the second substrate, and a second molding portion (136) on the second substrate such that the second molding portion covers the second semiconductor chip.
Having the upper package of Lu include a second substrate, a second semiconductor chip, and a second molding portion would arrive at the claimed upper package including a second substrate on the interposer substrate, a second semiconductor chip on the second substrate, and a second molding portion on the second substrate such that the second molding portion covers the second semiconductor chip; a connection terminal between the interposer substrate and the second substrate to connect the upper package to the interposer substrate.  Chandra provides a clear teaching to motivate one to modify the upper package of Lu to have the claimed second substrate, second semiconductor chip, and second molding portion in that it would result in a highly integrated device with small size by stacking devices (Col. 1, lines 12-23).  Therefore, it would have been obvious to have the claimed upper package because it would result in a highly integrated and small package.
Regarding claim 27, Lu in view of Chandra discloses a semiconductor package (Lu, Fig. 2), wherein the first supporting portion and the second supporting portion are beneath, and are vertically overlapped with, a first substrate pad (CT2) of the interposer substrate, to which the bonding wire is coupled.
Regarding claim 28, Lu in view of Chandra discloses a semiconductor package (Lu, Fig. 2), wherein the first supporting portion and the second supporting portion are isolated from direct contact with a side surface of the first semiconductor chip (isolated by 25).
Regarding claim 29, Lu in view of Chandra discloses a semiconductor package (Lu, Fig. 2), wherein the second supporting portion includes a plurality of second supporting portions (29-2 on left and right of 22), which are isolated from direct contact with each other (isolated by 25) in a direction (into the page) that is parallel to a side surface of the first semiconductor chip.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claims 16, 15 above, and further in view of Shen (US 8012797 B2).
Regarding claim 17, Lu discloses a semiconductor package (Fig. 2), with a second supporting portion and a first supporting portion.
Lu fails to teach a width of the second supporting portion is greater than a width of the first supporting portion.
Shen discloses a supporting portion in the same field of endeavor (218a with 528a, Fig. 6A) comprising a first supporting portion (528aa) and a second supporting portion (218a) wherein a width of the second supporting portion is greater than a width  of the first supporting portion (“width WSL can be greater than the width WSU”, Col. 14, lines 4-25).  Shen further discloses relative widths of the first and second support portion may be varied as a design choice according to the desired height of the support portion (“shapes and sizes of the connecting elements”, Col. 13, line 55-Col.14, line 4).
Both Lu and Shen teach first supporting portions and second supporting portions, however with different arrangements. Both devices operate normally and function the same as a support portion, therefore the relative width of the first and second support portions does not affect the function of the support portion. One of ordinary skill in the art at the time of filling would have recognized that varying the relative widths of the first and second support portions, therefore having a width of the first supporting portion greater than a width of the second supporting portion; would have yielded predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 6 of Kwon.

    PNG
    media_image3.png
    369
    293
    media_image3.png
    Greyscale

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chandra as applied to claims 2, 1 above, and further in view of Shen.
Regarding claim 3, Lu in view of Chandra discloses a semiconductor package (Lu, Fig. 2), with a first supporting portion and a second supporting portion.
Lu in view of Chandra fails to teach a width of the first supporting portion is greater than a width of the second supporting portion.
Shen discloses a support portion in the same field of endeavor (218a with 528a, Fig. 6A) comprising a first supporting portion (218a) and a second supporting portion (528a) wherein a width of the first supporting portion is greater than a width of the second supporting portion (“width WSL can be greater than the width WSU”, Col. 14, lines 4-25).  Shen further discloses relative widths of the first and second support portion may be varied as a design choice (“shapes and sizes of the connecting elements”, Col. 13, line 55-Col.14, line 4).
Both Lu in view of Chandra and Shen teach first supporting portions and second supporting portions, however with different arrangements. Both devices operate normally and function the same as a support portion, therefore the relative width of the first and second support portions does not affect the function of the support portion. One of ordinary skill in the art at the time of filling would have recognized that varying the relative widths of the first and second support portions, therefore having a width of the first supporting portion greater than a width of the second supporting portion; would have yielded predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 15 above, and further in view of St. Amand (US 7071568 B1).
Regarding claim 18, Lu discloses a semiconductor package (Fig. 2), wherein the first supporting portion has a shape.
Lu fails to teach the first supporting portion has a line shape extending in a direction that is parallel to the side surface of the first semiconductor chip and a top surface of the first substrate.  More specifically, Lu (Fig. 2) illustrates a cross section of the supporting portion and fails to teach top-down shape and arrangement.
St. Amand discloses a supporting portion in the same field of endeavor (S1A, Fig. 1A), wherein the supporting portion has a line-shaped (see top-down view Fig. 3A) extending in a direction that is parallel to the side surface of the first semiconductor chip and a top surface of the first substrate (side surface of D1, 20a respectively).  St. Amand further discloses the shape of the supporting portion corresponds to the shape of the interposer substrate (D2, see Fig. 3B) and the supporting structure may prevent damage during device manufacture (“damage” Col. 7, line 54-Col. 8, line 7).  Modifying the shape of Lu’s first supporting portion to have a line shape extending in a direction that is parallel to the side surface of the first semiconductor chip and a top surface of the first substrate would arrive at the claimed first supporting portion. St. Amand provides a clear teaching to motivate one to modify the shape of the first supporting portion of Lu to have the claimed shape and arrangement in that it may prevent damage during manufacture (“damage” Col. 7, line 54-Col. 8, line 7). Therefore, it would have been obvious to have the claimed first supporting portion shape and arrangement because it would prevent damage during manufacture, thus resulting in lower manufacturing cost.
Regarding “line shaped structure”, it would have been an obvious matter of design choice to adjust the shape of the first supporting portion to have a line shape extending in a direction that is parallel to the side surface of the first semiconductor chip and a top surface of the first substrate as taught by St. Amand (see, e.g., Fig. 3A) who teaches shape of supporting portion may including a line shape and may correspond to the shape of stacked devices within the package. Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed line shape first supporting portion and was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chandra as applied to claim 1 above, and further in view of St. Amand.
Regarding claim 8, Lu in view of Chandra discloses a semiconductor package (Lu, Fig. 2), wherein the supporting portion is a structure.
Lu in view of Chandra fails to teach the supporting portion is a line-shaped structure, which is extended along a side surface of the first semiconductor chip facing the supporting portion.  More specifically, Lu (Fig. 2) illustrates a cross section of the supporting portion and fails to teach top-down shape and arrangement.
St. Amand discloses a supporting portion in the same field of endeavor (S1A, Fig. 1A), wherein the supporting portion is a line-shaped structure (see top-down view Fig. 3A), which is extended along a side surface of the first semiconductor chip facing the supporting portion (side surface of D1).  St. Amand further discloses the shape of the supporting portion corresponds to the shape of the interposer substrate (D2, see Fig. 3B) and the supporting structure may prevent damage during device manufacture (“damage” Col. 7, line 54-Col. 8, line 7).  Modifying the shape of Lu in view of Chandra’s supporting portion to be a line shaped structure, which is extended along a side surface of the first semiconductor chip facing the supporting portion would arrive at the claimed supporting portion. St. Amand provides a clear teaching to motivate one to modify the shape of the supporting portion of Lu in view of Chandra to have the claimed shape and arrangement in that it may prevent damage during manufacture (“damage” Col. 7, line 54-Col. 8, line 7). Therefore, it would have been obvious to have the claimed supporting portion shape and arrangement because it would prevent damage during manufacture, thus resulting in lower manufacturing cost.
Regarding “line shaped structure”, it would have been an obvious matter of design choice to adjust the shape of the supporting portion to be a line-shaped structure, which is extended along a side surface of the first semiconductor chip facing the supporting portion as taught by St. Amand (see, e.g., Fig. 3A) who teaches shape of supporting portion may including a line-shaped structure and may correspond to the shape of stacked devices within the package. Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed line-shaped supporting portion was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 4 is the inclusion of the limitation wherein the supporting portion is a portion of the interposer substrate extending from an outer region of the interposer substrate toward the first substrate.  Prior art of record teaches supporting portions, however, fails to teach or render obvious supporting portions that are a portion of the first substrate protruding from the first substrate toward an outer region of the interposer substrate.
The primary reason for the allowable subject matter of claim 5 is the inclusion of the limitation wherein the supporting portion is a portion of the first substrate protruding from the first substrate toward an outer region of the interposer substrate.  Prior art of record teaches supporting portions, however, fails to teach or render obvious supporting portions that are a portion of the first substrate protruding from the first substrate toward an outer region of the interposer substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817      

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817